Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Petitioner was employed as a laundry worker by the State Office of General Services. On January 13, 1993, petitioner experienced a series of events while at work which resulted in his admission to a hospital. Thereafter, he did not return to work and his application for accidental disability retirement benefits was denied. Petitioner contends that he is entitled to accidental disability retirement benefits because the evidence adduced at the hearing establishes that his disability was accidental in nature. We disagree. The doctors who testified at the hearing could not specify which of the events of January 13, 1993 was the proximate cause of petitioner’s disability. Rather, they opined that it was the stress produced by the *920culmination of these events which aggravated petitioner’s existing psychiatric disorder. In view of this, we agree with respondent’s determination that petitioner’s disability was not accidental.
Cardona, P. J., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.